Citation Nr: 1220410	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May 12, 1976, to June 18, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that, in a May 1983 rating decision, the RO denied the Veteran's claim of service connection for a bilateral foot disability (which it characterized as flatfeet).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the May 1983 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Unfortunately, as is explained below, the issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In May 1983, the RO denied the Veteran's claim of service connection for a bilateral foot disability and the Veteran did not appeal.

2.  The evidence received since the May 1983 RO decision is insufficient to reopen the previously denied claim of service connection for a bilateral foot disability because it does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The May 1983 RO decision, which denied the Veteran's claim of service connection for a bilateral foot disability (which it characterized as flatfeet), is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted since the May 1983 RO decision in support of the claim of service connection for a bilateral foot disability is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in December 2005, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The December 2005 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a bilateral foot disability, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for a bilateral foot disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in June 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2005 letter was issued to the Veteran and his service representative prior to the April 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records, including the SSA administrative decision on his SSA disability benefits claim, also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for a bilateral foot disability, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence Claim

In May 1983, the RO denied, in pertinent part, the Veteran's claim of service connection for a bilateral foot disability (which it characterized as flatfeet).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of the May 1983 rating decision and it became final.  He also did not submit any evidence or argument within 1 year of this rating decision that would render it non-final for VA disability compensation purposes.  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a bilateral foot disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a bilateral foot disability on a VA Form 21-526 which was date stamped as received by the RO on August 10, 2005.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a bilateral foot disability, the evidence before VA at the time of the prior final RO decision in May 1983 consisted of his service treatment records.  The RO stated that pes planus was noted on the Veteran's enlistment physical examination.  The Veteran's service treatment records showed that he was treated for pronounced flatfeet and given arch supports.  He had not injured his feet during active service.  He subsequently was discharged from active service due to congenital pronation in both feet which existed prior to service.  Because the competent evidence showed that the Veteran's bilateral foot disability was a congenital disability that existed prior to service and was not aggravated by service, the claim was denied.

The newly received evidence includes the Veteran's post-service VA and private outpatient treatment records, his SSA records, and his lay statements.  This evidence shows that, on private outpatient treatment in January 2006, the Veteran complained of "soreness in the balls of both feet.  He states they are sore and tender with walking.  It has been more acute over the past month but it has been bothering him for a much longer period of time."  Objective examination showed pes planus foot type, dorsalis pedis pulse 2/4, posterior tibial pulse 2/4, sharp pain on palpation of the third intermetatarsal space bilaterally, and bilateral hallux valgus deformity.  X-rays showed hallux valgus deformity "with no evidence of lesser metatarsal exostosis in the involved area."  The assessment was rule-out intermetatarsal neuromas with hallux valgus bilaterally.

The Veteran submitted duplicate copies of his post-service VA outpatient treatment records dated between 2008 and 2011 and his service treatment records and service personnel records to the RO in March 2011.  A review of the Veteran's post-service VA outpatient treatment records that he submitted in March 2011 shows no complaints of or treatment for a bilateral foot disability.

A review of the Veteran's SSA records, date-stamped as received by VA in May 2011, shows that he was awarded SSA disability benefits in September 2005 for borderline intellectual functioning and affective or mood disorders.  He was not awarded SSA disability benefits for any bilateral foot disability.  These records also consist of duplicate copies of VA treatment records and private psychology treatment records.

With respect to the Veteran's application to reopen a previously denied claim of service connection for a bilateral foot disability, the Board notes that the evidence which was of record in May 1983 indicated that the Veteran's congenital bilateral foot disability existed prior to service and was not aggravated (or permanently worsened) by service or otherwise was related to active service.  Despite the Veteran's assertions, a review of the competent evidence submitted since May 1983 also does not show that his bilateral foot disability is related to active service.  Although the Veteran complained of a bilateral foot disability on private outpatient treatment in January 2006, his more recent VA treatment records show no complaints of or treatment for a bilateral foot disability.  The Board observes in this regard that service connection is prohibited for congenital disabilities.  See 38 C.F.R. § 4.9 (2011).  The Board also observes that the presence of a mere symptom (such as bilateral foot pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   The newly submitted evidence further does not demonstrate that any claimed bilateral foot disability could be attributed to active service.  The Board finds that, although the evidence received since May 1983 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which showed that the Veteran's bilateral foot disability was not related to active service.  Thus, the Board also finds that the evidence received since the May 1983 rating decision denying the Veteran's service connection claim for a bilateral foot disability does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating it.  

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for a bilateral foot disability.  Unlike in Shade, there is no evidence in this case - either previously considered in the May 1983 rating decision or received since that decision became final - which demonstrates that any current bilateral foot disability could be attributed to active service.  Indeed, as noted, there is no evidence that the Veteran has experienced any bilateral foot disability since January 2006.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for a bilateral foot disability.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for a bilateral foot disability is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a bilateral foot disability is not reopened.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for a bilateral knee disability can be adjudicated.

The Veteran contends that he incurred a bilateral knee disability during active service.  He alternatively contends that his current bilateral knee disability is related to active service.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The competent evidence (in this case, the Veteran's post-service VA and private outpatient treatment records) suggests that he currently experiences bilateral knee disability which may be attributable to active service.  To date, however, the Veteran has not been scheduled for VA examination which addresses the contended causal relationship between this claimed bilateral knee disability and active service.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examination to determine the current nature and etiology of his bilateral knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bilateral knee disability since his service separation.  Advise the Veteran not to submit duplicate copies of his VA treatment records.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his bilateral knee disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all disabilities currently experienced by the Veteran in each of his knees.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral knee disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran was on active service only from May 12, 1976, until June 18, 1976, and was discharged as a trainee during basic training.  The examiner also is advised that, although the Veteran has asserted that he was treated for bilateral knee problems at Fort Benning, Georgia, this assertion is not supported by a review of either the Veteran's service treatment records or his service personnel records.    

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


